Exhibit 10.4 CONFIDENTIAL TREATMENT REQUESTED BY REYNOLDS AMERICAN INC. – CONFIDENTIAL PORTIONS OF THIS DOCUMENT, MARKED BY *****, HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. RECIPROCAL manufacturing agreement This RECIPROCAL MANUFACTURING AGREEMENT (this “Agreement”) is entered into as of June 12, 2015 (the “Effective Date”), by and between R. J. Reynolds Tobacco Company, a North Carolina corporation (“RJRT”), and ITG Brands, LLC, a Texas limited liability company formerly known as Lignum-2, L.L.C. (“Imperial”).RJRT and Imperial are sometimes referred to in this Agreement collectively as the “Parties” and each, individually, as a “Party”; depending on the capacity in which a Party is acting under this Agreement, it may also be referred to as a Manufacturer or a Customer, as the context requires.Initially capitalized terms used throughout this Agreement have the meanings given to them in ARTICLE 1 below.
